Order entered November 1, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00799-CV

                      IN RE KAJIN SHAMDEEN, Relator

          Original Proceeding from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-02757-2019

                                     ORDER
                    Before Justices Osborne, Reichek, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE